DETAILED ACTION

1.	This office action is in responsive to the applicant’s arguments filed on 6/23/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1, 12 and 17 are amended.  Claims 2-11, 13-16 and 18-20 are previously presented. 

Response to Arguments
                                            Response: 35 U.S.C.  § 103
5.    Applicants argue:
	“I. Gendelman fails to teach or even address the issue of avoiding erroneous or nuisance alarms.
The examiner correctly recognized that Sayyarrodsari fails to teach any avoidance
of erroneous or nuisance alarms. But the examiner stated, in formulating the rejection,
that “Gendelman discloses ‘wherein at least one of the analytics modules automatically
and without human intervention classifies alarms and implements alarm management to
provide visual or audible alarms for maintenance or operational personnel and avoid
erroneous or nuisance alarms’ as [Gendelman (paragraph [0059]]0] [sic] Examiner’s
interpretation: The examiner considers an alarm being sent for a certain outlier and/or
anomaly in the data patterns as being classifying an alarm, sent [sic] the alarm is sent toa
user for a certain data pattern”. Office action, page 7.
Gendelman’s system does provide alarms, of course. But this is, in itself, pedestrian in the field of automation, and is not the focus of the pending claims. Important is the fact that Gendelman does not at all teach or even address the issue of avoiding erroneous or nuisance alarms. The examiner relied upon paragraph 59 of Gendelman, which is reproduced here for convenience:

Reference is now made to FIG. 1A, which is a schematic illustration of a schematic illustration of components of an abnormal activity monitoring system comprising hardware data collectors and a monitoring server for an industrial control system comprising two or more programmable logic controllers, according to some embodiments of the invention. This illustration may show the components and structure of the monitoring system connected to a control system, while the control system itself is depicted in other figures. A monitoring server 101 may be used to receive hardware data collected by one or more data collectors as at 131, 132, and 133which are installed to monitor the control system PLCs (not shown in this figure). The monitoring server 101 may be comprised of a learning module 103 that receives the hardware data from the data collectors 131, 132, and/or 133 during a learning period whereby normal data patterns may be determined automatically by machine learning techniques using a processing unit 102. An anomaly detection module 104 may receive automatically operation monitoring data from the data collectors 131, 132, and/or 133, and use the processing unit 102 to compare automatically the operation data to the normal data patterns calculated from a separate learning and/or training stage. When an outlier and/or anomaly in the data patterns is detected, the anomaly detection module 104 may send an alert automatically through the user interface 110 and/or supervisor interface 112 according to the severity of the abnormal pattern. For example, if the abnormal pattern is a small deviation from the timing of a sequence of normal patterns a warning is sent to an operator, but if the abnormal pattern is a combination of abnormal patterns detected in rapid sequence from a multiple of sensitive I/O lines an alarm may be sent an operator. For example, if the rapid combination of abnormal patterns is detected together with a lack of warning from the PLC to the SCADA control terminals, a severe alarm is sent to an operator and a system security manager. The collected hardware data for the learning and/or anomaly detection modules may be received through a monitoring network 120 and monitoring network interface 111. The hardware data collectors 131, 132, and/or 133 may measure voltages and currents of the I/O lines 140 and/or the digital voltages of the conductors of the PLC system buses 151, 161, and/or 171.

The applicants submit that nothing in this passage, or in any other part of Gendelman 
addresses avoiding erroneous or nuisance alarms. One skilled in the art would clearly recognize that Gendelman is merely referring to recognizing abnormal data patterns as data is received (note that this is not classification of historical data or such classification in combination with data from experts or operators). As such, the resulting output does not avoid erroneous or nuisance alarms—if anything in the input data is erroneous, repetitive, etc., or if the analysis or learning of the system is in error for any reason, the system will clearly continue to produce alarms under the belief that they are required, though they may be erroneous or nuisance alarms. At the very least, it cannot be said that Gendelman in any way addresses this issue, or enables any type of erroneous or nuisance alarm avoidance.” (Remarks: pages 9-11) 

6.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that in paragraph [0071] of the Gendelman reference, spatial and temporal data is analyzed to determine if a warning, alert and/or alarm should be sent to a facility personnel for taking action to confirm and/or correct an operation of the facility and return the system to the normal operation.  With the facility personnel correcting the operation and returning the system to the normal operation, demonstrates that the erroneous or nuisance alarms are being avoided, since with the system returning to normal operation, the patterns being detected are no longer abnormal, where an alarm would be sent.

7.    Applicants argue:
	“In formulating the rejection, the examiner specifically relied upon two passages
from Stoner, that is, paragraphs 9 and 36. These have been carefully considered, along
with the rest of the Stoner document, and the applicants submit that nowhere does Stoner
teach the textual classification of alarms based on any historical data or this classification
in combination with input from experts or operators. The cited paragraphs are
reproduced here for convenience:
In a preferred aspect of the invention, a NAMS server asynchronously
receives a continuous stream of messages generated by two sources: 1) console
connections; and 2) application connections using either TCP/IP or DECNet™
Protocols that execute on the NCS computing platforms. Data delivered via console connections using telnet protocols are not structured and accordingly are mapped to a “higher” order alarm structure provided by a function executed in the NAMS server according to the principles of the invention. Using regular expression matching techniques, the alarm messages from each source are identified and user-defined rules are applied to specify appropriate action to be
taken on each message, based on the contents of each message. A user interface is provided in the form of a Java™ applet or application, for example, to enable a user to easily define these rules, and as a result, specify which types of messages they want to be considered as alarms.

* * *
With more particularity, in the preferred embodiment, the configuration
files ill includes the rules that are used to match alarms that come to the NAMS
system either by a console connection or by LMF. Particularly, its purpose is to
enable the NAMS system 50 to recognize and parse an alarm, determine if the
alarm should be processed, and then assign actions to that alarm that will
determine how that alarm is handled by the system. The mapper configuration file
is broken into a series of configuration elements and is separated into EVENTs
and EVENT GROUPS. Events are individual mapping entries, and event groups
are comprised of events and other event groups. In mapping a console or LMF
message, the message is configured to a specific event group, then those events
are sequentially traversed until a match is located. If no event matches the
message text, that message is dropped.

As noted by the first italizied phrase from paragraph 9 of Stoner, the reference
only teaches the use of streaming data. Any classification and alarming, then, is
necessarily only based on user-defined rules. This is not, however, any type of
automated classification (that is, as required by the claims “without human intervention”)
based on text and historical data.” 
3. Any user rule definition Stoner does not affect any classification in combination with historical data.
Similarly, in Stoner any classification and alarming is based solely on user-
defined rules, and not on any automated analysis of historica data, particularly in
combination with expert or operator input. This is clear from the second italized passage
from paragraph 9 above. The applicants can identify nothing in Stoner that teaches or enables the use of historical data (in combnation with expert or operator input) for textual classification of alarms, and in particular to avoid erroneous or nuisance alarms.” (Remarks: pages 11-13)

8.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that in paragraph [0109] and [0113], a user can query the log/data memory storage disk to obtain relevant system alarm data or other alarm information.  From this query, a user can obtain certain or all types of alarms based on the search and display parameters.  The parameters include for example, alarms from specific monitored elements/systems or sites, alarms that occur during a specific time period or alarms of a specific severity level.  The parameters define the rules to be applied to the alarms received by the NCS Alarm Monitoring System (NAMS) and are based upon alarm attributes, such as monitored system type, process identifier, etc.  With having different attributes associated with the alarms and the parameters defining the rules applied to the alarms, demonstrates that there’s textual classification of the alarms.  Also, by a user querying the log/data memory storage disk to obtain relevant system alarm data or other alarm information, demonstrates that the classification of the alarms is based on historical data.  This can be seen in Fig. 6(b) of the Stoner et al. reference, where the user can perform a database query via an AMTS tool.

9.    Applicants argue:
	“4. Given the deficiencies of Gendelman and Stoner, no combination of the references can support a prima facie case of obviousness.
The applicants note that the historical data textual classification in combination
with expert or operator input is key to avoiding erroneous or nuisance alarms in the
claimed invention. This approach may avoid the need for human or user pre-defined
instructions as is clearly the approach of the prior art, given the referenced relied upon by
the examiner. Moreover, this approach allows for rule definition, or discovery, followed
by historical data analysis to determine exceptions to any rules or programming that may
represent erroneous or nuisance alarms. The cited art simply does not provide any such
teaching.
The applicants therefore submit that no combination of the cited art can possibly
provide all of the required elements of the claims as required for a prima facie case of
obviousness.” (Remarks: page 13)

10.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Sayyarrodsari et al., Gendelman and Stoner et al. references are analogous art because they are from the same field endeavor of monitoring a system.  The examiner further notes that the Sayyarrodsari et al. reference teaches analytics modules that carry out an automation control analytics operation and to produce an output data structure based upon the operation.  The Gendelman reference teaches having at an analytics module automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. of having analytics modules that carry out an automation control analytics operation and to produce an output data structure based upon the operation by incorporating an analytics module automatically and without human intervention classifying alarms and implementing alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.
Sayyarrodsari et al. in view of Gendelman teaches wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.
The motivation for doing so would have been because Gendelman teaches the ability to alert an operator of an abnormal operation when there are abnormal data patterns, see Gendelman (paragraph [0006] – [0007]).
While the combination of Sayyarrodsari et al. and Gendelman teaches classifying alarms and implementing alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms, Sayyarrodsari et al. and Gendelman do not explicitly disclose “wherein the classification is performed on historical data in combination with operator or expert input; and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules.
Stoner et al. teaches the classification is performed on historical data in combination with operator or expert input, see paragraph [0109] and [paragraph [0113].
Stoner et al. also teaches wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules, see paragraph [0009], paragraph [0036], paragraph [0109] and [paragraph [0113].
Sayyarrodsari et al., Gendelman and Stoner et al. are analogous art because they are from the same field endeavor of monitor a system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. and Gendelman of classifying alarms and implementing alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms by incorporating the classification is performed on historical data in combination with operator or expert input and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules.
Sayyarrodsari et al. in view of Gendelman in view of Stoner et al. teaches the classification is performed on historical data in combination with operator or expert input; and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules.
The motivation for doing so would have been because Stoner et al. teaches the ability for a user to easily specify which type of messages should be designated as alarms, see Stoner et al. (paragraph [0006], paragraph [0008]).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyarrodsari et al. (U.S. PGPub 2014/0128996) in view of Gendelman (U.S. PGPub 2015/0346706) in further view of Stoner et al. (U.S. PGPub 2004/0111471).

Examiner’s note: Regarding the limitation of claim 1 that states “receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine”, the examiner notes the parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received, see paragraph [0075], [paragraph [0079] and Fig. 7 of the Sayyarrodsari et al. reference.
Regarding the limitation of claim 1 that states “executing an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”, the examiner notes different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system, see paragraph [0059], paragraph [0076], paragraph [0119] – [0122] and Figs. 3, 7 and 16-17 of the Sayyarrodsari et al. reference.
Regarding the limitation of claim 1 that states “sending the output data structure for use by a controller to control the controlled machine based on the output data structure”, the examiner notes that signals are sent from the control system to the actuators for controlling operations of the components, see paragraph [0075] and Fig. 7 of the Sayyarrodsari et al. reference.
Regarding the limitation of claim 1 that states “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms”, the examiner considers an alarm being sent for a certain outlier and/or anomaly in the data patterns as being classifying an alarm, sent the alarm is sent to a user for a certain data pattern, see paragraph [0059] of the Gendelman reference.
Regarding the limitation of claim 1 that states “wherein the classification is performed on historical data in combination with operator or expert input”, the examiner notes a user can query the log/data memory storage disk to obtain relevant system alarm data or other alarm information.  From this query, a user can obtain certain or all types of alarms based on the search and display parameters.  The parameters include for example, alarms from specific monitored elements/systems or sites, alarms that occur during a specific time period or alarms of a specific severity level.  The parameters define the rules to be applied to the alarms received by the NCS Alarm Monitoring System (NAMS) and are based upon alarm attributes, such as monitored system type, process identifier, etc.  With having different attributes associated with the alarms and the parameters defining the rules applied to the alarms, demonstrates that there’s textual classification of the alarms.  Also, by a user querying the log/data memory storage disk to obtain relevant system alarm data or other alarm information, demonstrates that the classification of the alarms is based on historical data, see paragraph [0109] and [paragraph [0113] and Fig. 6(b) of the Stoner et al. reference.
Regarding the limitation of claim 1 that states “and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules”, the examiner notes the parameters define the rules to be applied to the alarms received by the NCS Alarm Monitoring System (NAMS) and are based upon alarm attributes, such as monitored system type, process identifier, etc.  With having different attributes associated with the alarms and the parameters defining the rules applied to the alarms, demonstrates that there’s textual classification of the alarms.  Also, by a user querying the log/data memory storage disk to obtain relevant system alarm data or other alarm information, demonstrates that the classification of the alarms is based on historical data.  Further, the examiner considers the user defined rules to be the refining of the textual classification of the alarms, since the rules defined by the user are applied to the alarms to specify appropriate action to be taken on each message, see (paragraph [0009], paragraph [0036], paragraph [0109] and [paragraph [0113] and Fig. 6(b) of the Stoner et al. reference.

With respect to claim 1, Sayyarrodsari et al. discloses “A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor” as [Sayyarrodsari et al. (paragraph [0078])];
“receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine” as [Sayyarrodsari et al. (paragraph [0075], [paragraph [0079], Fig. 7)] Examiner’s interpretation: The parametric hybrid model functions can be modified by input commands to the control/optimization system.  The user uses an electric device to input commands to the control/optimization system.  This demonstrates that an annotated input data structure is produced, since the parametric hybrid model functions can be the inputs, outputs, parameters, etc.  The parametric hybrid models are sent to the GUI, which demonstrates that an annotated input data structure is being received;
“wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure” as [Sayyarrodsari et al. (paragraph [0077], paragraph [0104])];
“executing an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation” as [Sayyarrodsari et al. (paragraph [0059], paragraph [0076], paragraph [0119] – [0122], Figs. 3, 7 and 16-17)] Examiner’s interpretation: Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system;  
“sending the output data structure for use by a controller to control the controlled
machine based on the output data structure” as [Sayyarrodsari et al. (paragraph [0075], Fig. 7)] Examiner’s interpretation: Signals are sent from the control system to the actuators for controlling operations of the components;
While Sayyarrodsari et al. teaches having analytics modules that carry out an automation control analytics operation and to produce an output data structure based upon the operation, Sayyarrodsari et al. does not explicitly disclose “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms”
Gendelman discloses “wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms” as [Gendelman (paragraph [0059])] Examiner’s interpretation: The examiner considers an alarm being sent for a certain outlier and/or anomaly in the data patterns as being classifying an alarm, sent the alarm is sent to a user for a certain data pattern;
Sayyarrodsari et al. and Gendelman are analogous art because they are from the same field endeavor of analyzing a control system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. of having analytics modules that carry out an automation control analytics operation and to produce an output data structure based upon the operation by incorporating wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms as taught by Gendelman for the purpose of monitoring industrial control systems for security, maintenance and redundancy.
Sayyarrodsari et al. in view of Gendelman teaches wherein at least one of the analytics modules automatically and without human intervention classifies alarms and implements alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.
The motivation for doing so would have been because Gendelman teaches the ability to alert an operator of an abnormal operation when there are abnormal data patterns, see Gendelman (paragraph [0006] – [0007]).
While the combination of Sayyarrodsari et al. and Gendelman teaches classifying alarms and implementing alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms, Sayyarrodsari et al. and Gendelman do not explicitly disclose “wherein the classification is performed on historical data in combination with operator or expert input; and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules”
Stoner et al. discloses “wherein the classification is performed on historical data in combination with operator or expert input” as [Stoner et al. (paragraph [0109] and [paragraph [0113], Fig. 6(b))] Examiner’s interpretation: A user can query the log/data memory storage disk to obtain relevant system alarm data or other alarm information.  From this query, a user can obtain certain or all types of alarms based on the search and display parameters.  The parameters include for example, alarms from specific monitored elements/systems or sites, alarms that occur during a specific time period or alarms of a specific severity level.  The parameters define the rules to be applied to the alarms received by the NCS Alarm Monitoring System (NAMS) and are based upon alarm attributes, such as monitored system type, process identifier, etc.  With having different attributes associated with the alarms and the parameters defining the rules applied to the alarms, demonstrates that there’s textual classification of the alarms.  Also, by a user querying the log/data memory storage disk to obtain relevant system alarm data or other alarm information, demonstrates that the classification of the alarms is based on historical data;  
“and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules” as [Stoner et al. (paragraph [0009], paragraph [0036], paragraph [0109] and [paragraph [0113], Fig. 6(b))] Examiner’s interpretation:  The parameters define the rules to be applied to the alarms received by the NCS Alarm Monitoring System (NAMS) and are based upon alarm attributes, such as monitored system type, process identifier, etc.  With having different attributes associated with the alarms and the parameters defining the rules applied to the alarms, demonstrates that there’s textual classification of the alarms.  Also, by a user querying the log/data memory storage disk to obtain relevant system alarm data or other alarm information, demonstrates that the classification of the alarms is based on historical data.  Further, the examiner considers the user defined rules to be the refining of the textual classification of the alarms, since the rules defined by the user are applied to the alarms to specify appropriate action to be taken on each message;
Sayyarrodsari et al., Gendelman and Stoner et al. are analogous art because they are from the same field endeavor of monitor a system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sayyarrodsari et al. and Gendelman of classifying alarms and implementing alarm management to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms by incorporating wherein the classification is performed on historical data in combination with operator or expert input; and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules as taught by Stoner et al. for the purpose of monitoring alarms of an alarm system.
Sayyarrodsari et al. in view of Gendelman in view of Stoner et al. teaches the classification is performed on historical data in combination with operator or expert input; and wherein erroneous or nuisance alarms are avoided by textual classification, and wherein existing or contemplated alarms are submitted to the analytics engine and the textual classification of the alarms is refined by considering input from the operator or expert in combination with classification of historical data by the at least one of the analytics modules.
The motivation for doing so would have been because Stoner et al. teaches the ability for the user to easily specify which type of messages should be designated as alarms, see Stoner et al. (paragraph [0006], paragraph [0008]).

Examiner’s note: Regarding claim 2, the examiner notes the parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure.  The examiner considers the types of responses that are communicated to the decision support server 206 to be the data types, since this determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212), see paragraphs [0119] - [0120] and Fig. 17 of the Sayyarrodsari et al. reference.

With respect to claim 2, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine identifies data types in the input data structure to determine which different analytics modules are to be instantiated and data exchanges between the instantiated analytics modules.” as [Sayyarrodsari et al. (paragraph [0119] - [0120], Fig. 17)] Examiner’s interpretation: The parametric hybrid models are within the parametric hybrid model objects.  The parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Different types of responses are communicated to the decision support server 206 from the parametric hybrid models.  The parametric hybrid models also include a software interface structure.  The examiner considers the types of responses that are communicated to the decision support server 206 to be the data types, since this determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212);

Examiner’s note: Regarding claim 3, the parametric hybrid model in within the parametric hybrid model object, where the parametric hybrid model facilitates optimization and control of the components of the facility.  The parametric hybrid model models the steady state and non-steady state behavior of the processes of the energy system, as well as solve the optimization problem.  This demonstrates that there is a model module and optimization module within the parametric hybrid model, see paragraph [0065], paragraph [0071] and paragraph [0124] of the Sayyarrodsari et al. reference.

With respect to claim 3, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two of a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0124])] Examiner’s interpretation: As stated above, the parametric hybrid model in within the parametric hybrid model object, where the parametric hybrid model facilitates optimization and control of the components of the facility.  The parametric hybrid model models the steady state and non-steady state behavior of the processes of the energy system, as well as solve the optimization problem.  This demonstrates that there is a model module and optimization module within the parametric hybrid model;

Examiner’s note: Regarding claim 4, the empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3 of the Sayyarrodsari et al. reference, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, model’s empirical data, while the parameter model, models the parameters.  This demonstrates that the output of the two models within the parametric hybrid model produce different outputs, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference.

With respect to claim 4, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the analytics engine is configured to instantiate multiple different analytics modules in a cascaded manner in which a first analytics module performs the automation control analytics operation based on the annotated input data structure and generates first output data, and a second analytics module performs a different automation control analytics operation based upon the first output data to generate second output data.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The empirical model, parameter model and parametric first principle model is within the parametric hybrid model.  As shown in Fig. 3 of the Sayyarrodsari et al. reference, the variables are input into the empirical model produce an output that is inputted into the parameter model.  The empirical model, models empirical data, while the parameter model, models the parameters.  This demonstrates that the output of the two models within the parametric hybrid model produce different outputs; 

Examiner’s note: Regarding claim 5, the examiner notes that the models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference. 

With respect to claim 5, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are different from one another.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: The models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules; 

Examiner’s note: Regarding claim 6, the examiner notes the parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The responses sent to the decision engines have to have some type of classification/identification for the decision engines to know what control commands to generate, see paragraph [0065], paragraph [0071], paragraph [0121] – [0122] of the Sayyarrodsari et al. reference. 

With respect to claim 6, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 5 above, and Sayyarrodsari et al. further discloses “wherein the first and second analytics modules are selected from a group comprising at least a model module, an optimization module, and a classification module.” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0071], paragraph [0121] – [0122])] Examiner’s interpretation: The parametric hybrid model facilitates optimization and control of the components of the facility.  This demonstrates that there is a module and an optimization module, since the variables and parameters are being modeled and the system is being optimized.  Also, by the parametric hybrid model object generating responses that are sent to the decision engines based on information that is requested, demonstrates that there is a classification module, since the decision engines individually or collectively as a group generate control commands that are transmitted back to the parametric hybrid model object to control an industrial automation component.  The responses sent to the decision engines have to have some type of classification/identification for the decision engines to know what control commands to generate;

With respect to claim 7, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 4 above, and Sayyarrodsari et al. further discloses “wherein the multiple different analytics modules are instantiated by the same processor or the same core of a multi-core processor.” as [Sayyarrodsari et al. (paragraph [0118] – [0119], Fig. 17)];
Examiner’s note: Regarding the limitation of claim 8 that states “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module”, the examiner notes that the models within the parametric hybrid model have different functions, which demonstrates that there are different analytics modules, see paragraph [0065], paragraph [0067] and Fig. 3 of the Sayyarrodsari et al. reference. 
Regarding the limitation of claim 8 that states “and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated”, the examiner notes Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification and paragraph [0075], paragraph [0117], and Figs. 7 and 16 of the Sayyarrodsari et al. reference.



With respect to claim 8, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the modules of the analytics engine comprise at least two different types of modules selected from a group consisting of a model module, an optimization module, and a classification module” as [Sayyarrodsari et al. (paragraph [0065], paragraph [0067], Fig. 3)] Examiner’s interpretation: By the models within the parametric hybrid model having different functions, demonstrates that there are different analytics modules;
“and wherein the same type of module is instantiated for at least two different levels of an industrial process that includes the controlled machine based upon different respective annotated input data structures for each level to carry out different analyses based upon the level for which the module is instantiated.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: Figure 7 of the Sayyarrodsari et al. reference is a block diagram of an enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  Figure 16 of the Sayyarrodsari et al. reference is a block diagram of distributed enterprise-integrated parametric hybrid model that is enabled to control and optimize the system.  The examiner considers the enterprise-integrated parametric hybrid model and the distributed enterprise-integrated parametric hybrid model to be different levels, since these levels are considered other institutional levels that can monitor and/or control a system, see paragraph [0041] of the specification;

Examiner’s note: Regarding claim 9, the examiner notes that as shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system, see paragraph [0075], paragraph [0117] and Figs. 7 and 16 of the Sayyarrodsari et al. reference.

With respect to claim 9, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 8 above, and Sayyarrodsari et al. further discloses “wherein the annotated input data structure for at least one of the at least two different levels include input data that is output by the module instantiated for another of the at least two different levels.” as [Sayyarrodsari et al. (paragraph [0075], paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: As shown in Figures 7 and 16 of the Sayyarrodsari et al. reference, there are parametric hybrid models in both levels, where the parametric hybrid models can control the components of the system;

Examiner’s note: Regarding claim 10, the examiner notes one of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-integrated parametric hybrid model level to be the coordinated machine control level, since the control/optimization system is distributed among several facilities, but the control/optimization of the system is coordinated with all of the different parts of the system, see paragraph [0079], paragraph [0117], Figs. 7 and 16 of the Sayyarrodsari et al. reference.

With respect to claim 10, the combination of Sayyarrodsari et al., Gendelman and Stoner et al. discloses the medium of claim 9 above, and Sayyarrodsari et al. further discloses “wherein the at least two different levels include a machine control level, a coordinated machine control level, and a management level.” as [Sayyarrodsari et al. (paragraph [0079, paragraph [0117], Figs. 7 and 16)] Examiner’s interpretation: The examiner notes none of the different phrases mention within the claim limitation (machine control level, coordinated machine control level and management level) are defined within the claims or specification.  The examiner considers the enterprise-integrated parametric hybrid model level to be the management level, since there are varying security levels for this level.  The examiner considers the distributed enterprise-integrated parametric hybrid model level to be the coordinated machine control level, since the control/optimization system is distributed among several facilities, but the control/optimization of the system is coordinated with all of the different parts of the system;

Examiner’s note: Regarding claim 11, the examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system, see paragraph [0117] – [0118], paragraph [0122] - [0123] and Figs. 16 and 17 of the Sayyarrodsari et al. reference.

With respect to claim 11, the combination of Sayyarrodsari et al. and Gendelman discloses the medium of claim 1 above, and Sayyarrodsari et al. further discloses “wherein the input data is derived from a plurality of sensors that, in operation, sense operational parameters of the controlled machine and from an automation controller that, in operation, controls the controlled machine.” as [Sayyarrodsari et al. (paragraph [0117] –[0118], paragraph [0122] - [0123], Figs. 16 and 17)] Examiner’s interpretation: The examiner considers the automation controller to be the model servers (210 and 212), since these servers receive the control commands from the decision engines and they are within facilities 202 and 204 which are distributed aspects of the control/optimization system;

With respect to claims 12-16, the claims recite the same substantive limitations as claims 1 and 4-7 above and are rejected using the same teachings.

Examiner’s note: Regarding the limitation of claim 17 that states “instantiating an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”, the examiner notes different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system, see paragraph [0059], paragraph [0076], paragraph [0119] – [0122] and Figs. 3, 7 and 16-17 of the Sayyarrodsari et al. reference.

With respect to claim 17, Sayyarrodsari et al. discloses “instantiating an analytics engine comprising multiple different analytics modules each independently and separately instantiated only upon request and acting upon an annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the operation”  as [Sayyarrodsari et al. (paragraph [0059], paragraph [0076], paragraph [0119] – [0122], Figs. 3, 7 and 16-17)] Examiner’s interpretation: Different types of responses are communicated to the decision support server 206, which determines which parametric hybrid model objects are instantiated on or deleted from their respective model servers (210 or 212).  This demonstrates that the analytics modules are instantiated independently and separately, since the parametric hybrid model objects are instantiated on model servers 210 and 212 in response to command inputs received by the graphical modeling tool.  Also, the empirical model, parameter model and parametric first principles model, which are within a parametric hybrid model, can receive separately energy variable inputs from the energy system;  
The other limitations of the claim recite the same substantive limitations as claims 1, 8 and 9 above and is rejected using the same teachings.

With respect to claims 18-20, the claims recite the same substantive limitations as claims 3, 6 and 10 above and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147